the opinion of the Court was filed by
Paxson, J.:
This was an action to recover damages for a breach of a parol contract to convey real estate. The jury have found the contract. That it could not be enforced specifically because not in writing does not prevent the recovery of damages for its breach. The damages were substantial and the jury have so found. The plaintiff was to convey certain houses in the city of Philadelphia, each subject to an incumbrance of $800, in exchange for defendant’ s farm in Montgomery county. The plaintiff conveyed seven houses and placed the deeds on record; the defendant then refused to convey the farm. Under this state of facts, the defendant asked the Court to instruct the jury that “the measure of damages is the actual expense only of the plaintiff in pursuance of the contract.” The instruction the learned judge refused, saying: “The measure of damages is not the expense to which he was put on account of the contract before it was finally repudiated by Zimmerman, but also the property of which he deprived himself upon the faith of Zimmerman’s promise.”
We see no error in this ruling. The plaintiff had performed his part of the contract; he has done what was the equivalent of the payment of the purchase money ; he had conveyed the houses to the defendant and placed the deed on record. That the houses were subsequently sold by the sheriff upon the incumbrances does not affect the case. The defendant knew the title had been conveyed to him ; that the control of the houses had passed from the plaintiff to Mm, and if he chose to allow them to be satisfied in this manner, he has no ground of complaint. If he intended to repudiate the contract ■ after full performance on the part of the plaintiff, he should at least have reconveyed the houses to the plaintiff, and thus have placed him in a position where he could protect himself. He made no such conveyance, nor do I find any evidence that he offered to convey. Under such circumstances, the plaintiff was entitled to recover the consideration which he had given ; it would be inequitable to confine him to the expenses which he had paid.
*302• A careful examination of the case fails to disclose any serious errors in the rulings of the Court, and the judgment therefore is
Affirmed.